Case: 19-60804      Document: 00515385036         Page: 1    Date Filed: 04/16/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 19-60804                            April 16, 2020
                                              Lyle W. Cayce
ANTHONY DWAYNE WILLIAMS, T’ESHKA RENYELL YOUNG, Clerk

              Petitioners - Appellants

v.

COMMISSIONER OF INTERNAL REVENUE,

              Respondent - Appellee



                     Appeal from the United States Tax Court
                         Tax Court Case No. 26670-17L
                          Tax Court Case No. 26671-17L


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM:*
       Ignoring the Sixteenth Amendment, appellants argue that an income tax
on their wages is unconstitutional. What we said years ago in rejecting the
appeal of a tax protestor still rings true: “We perceive no need to refute these
arguments with somber reasoning and copious citation of precedent; to do so
might suggest that these arguments have some colorable merit.” Crain v.
Commissioner, 737 F.2d 1417, 1417 (5th Cir. 1984). Moreover, appellants were
not allowed to challenge their underlying tax liability in the collection due


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60804    Document: 00515385036     Page: 2   Date Filed: 04/16/2020



                                 No. 19-60804
process hearing because they had previously received notices of deficiency for
the tax years at issue but did not dispute that tax liability. I.R.C. §
6330(c)(2)(B). Although Anthony Williams could challenge the imposition of
his frivolous-return penalty in the due process hearing—he did not receive a
deficiency notice for that penalty or otherwise have an earlier opportunity to
contest, that penalty was proper. See I.R.C. § 6702(a), 2(A) (allowing a penalty
of $5,000 if the person files an incorrect return “based on a position which the
Secretary has identified as frivolous”). As we noted at the outset, Williams’s
position that he did not receive wages because he was a “non-federal worker”
paid by a private employer is frivolous. And the Commissioner has recognized
it as such. IRS Notice 2010-33(III)(7) (citing Revenue Ruling 2006-18).
      AFFIRMED.




                                       2